DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

This application contains claims directed to the following patentably distinct species:

Species represented in Figs. 1-2
Species represented in Fig. 3
Species represented in  Fig. 4
Species represented in Fig. 5
Species represented in  Fig. 6

The species are independent or distinct because species comprise different processing parameters or elements in the device that are mutually exclusive to each other. e.g. orientation of the tilted body contact area 8.
 (SPECIES I, Figs. 1-2, [0043]) The tilted body contact area 8 and the lateral direction 11 enclose an angle 35 of around 30° to 60°. The tilted body contact area 8 extends from a sidewall 16.1 of the field electrode trench 16 into the body region 3. A proximal end 8.1 of the body contact area 8 is arranged at the sidewall 16.1, and a distal end 8.2 is arranged at a lateral distance 28 from the sidewall 16.1. The proximal end 8.1 lies deeper than the distal end 8.2. 
(SPECIES II, Fig. 3 [0046]) The tilted body contact area 8 descends from the sidewall 16.1 towards the lower and 3.2 of the body region 3. Consequently, the distal end 8.2 lies deeper with respect to the vertical direction 10 than the proximal end 8.1. 
(SPECIES III, Fig. 4, para [0047]) The electrically conductive material 9 of the body contact region 7 encloses the insulation material filler 15.2 at an upper end. It contacts a sidewall 15.2.1 and an upper face 15.2.2 of the insulation material filler 15.2 at the upper corner 15.2.3. There, the electrically conductive material 9 forms a step 40. 
(SPECIES IV, Fig. 5, para [0048]) The electrically conductive material 9 extends into a recess 59 formed in the field electrode trench 16. From the step 50, the body contact area 8 extends into the body region 3.
(Species V, Fig. 6, para [0049]) The field electrode contact region 20 and the body contact area region 7 are arranged in different grooves 27,65 intersecting the insulation layer 24 separately. The body contact region 7 is arranged in the body contact groove 27, and the field electrode contact region 20 is arranged in a separate field electrode contact groove 65. Vertically below an upper end 24.1 of the insulation layer 24, the body contact area 7 and the field electrode contact region 20 are not connected to each other. 
In addition, these species are not obvious variants of each other based on the current record. 
Should Applicant choose any of above species, a further election of sub-species is required as follows: 
The species are independent or distinct because species comprise different processing parameters or elements in the device that are mutually exclusive to each other. In addition, these species are not obvious variants of each other based on the current record. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHATIB A RAHMAN/Examiner, Art Unit 2813